Order entered September 2, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-22-00396-CR

                  EX PARTE JOHN MORGAN STAFFORD

                On Appeal from the County Court at Law No. 1
                            Collin County, Texas
                    Trial Court Cause No. 001-00466-2022

                                      ORDER

      Before the Court is the State’s August 30, 2022 first motion for extension of

time to file its brief. We GRANT the State’s motion and ORDER the State to file

its brief by October 10, 2022.


                                            /s/   LESLIE OSBORNE
                                                  JUSTICE